                                        Case 8:14-cv-01134-JVS-JDE Document 306 Filed 03/01/19 Page 1 of 5 Page ID #:6920



                                         1   WOODRUFF, SPRADLIN & SMART, APC
                                             DANIEL K. SPRADLIN - State Bar No. 82950
                                         2   dspradlin@wss-law.com
                                             JEANNE L. TOLLISON - State Bar No. 238970
                                         3   jtollison@wss-law.com
                                             555 Anton Boulevard, Suite 1200
                                         4   Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                         5   Facsimile: (714) 835-7787
                                         6   Attorneys for Defendants COUNTY OF ORANGE and MICHAEL
                                             HIGGINS
                                         7
                                         8                                  UNITED STATES DISTRICT COURT
                                         9                              CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11    KIMBERLY J. ZION, individually and               CASE NO.: SACV 14-01134 JVS
                                              as successor in interest to CONNOR               (JDEx)
                                        12    ZION,
                                                                                               BEFORE THE HONORABLE
WOODRUFF, SPRADLIN




                                        13                     Plaintiff,                      JAMES V. SELNA
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14    v.
                                                                                               STIPULATION RE DEFENDANTS’
                                        15    COUNTY OF ORANGE, MICHAEL                        POST-TRIAL MOTIONS
                                              HIGGINS and DOES 1 through 10,
                                        16    inclusive,
                                        17                     Defendants.
                                        18
                                        19               Plaintiff KIMBERLY ZION (“Plaintiff”), and Defendants COUNTY OF
                                        20   ORANGE AND MICHAEL HIGGINS (“Defendants”) (collectively, the “Parties”), by
                                        21   and through their respective counsel of record, and subject to the approval of the court,
                                        22   HEREBY STIPULATE that:
                                        23               1.   On Tuesday, February 26, 2019, the Parties met and conferred pursuant to
                                        24   L.R. 7-3 with respect to Defendants’ proposed post-trial motions.
                                        25               2.   During the Parties’ meet and confer efforts, the Parties agreed that
                                        26   Defendants will file one brief, not to exceed 30 pages, that combines Defendants’
                                        27   motion for a new trial and/or to alter/amend the judgment, rather than two separate 25-
                                        28   page motions; however, to the extent Defendants bring a post-judgment motion for
                                                                                           1
                                             1390131.1
                                        Case 8:14-cv-01134-JVS-JDE Document 306 Filed 03/01/19 Page 2 of 5 Page ID #:6921



                                         1   qualified immunity, it is not included in the 30-page limitation and will be brought as a
                                         2   separate motion to which the federal and local rules will apply.
                                         3               3.   Plaintiff will file one brief, not to exceed 30 pages, in opposition to
                                         4   Defendants’ combined motion for a new trial and/or to alter/amend the judgment.
                                         5   Plaintiff may also file a separate brief in opposition to Defendants’ separately filed
                                         6   motion for qualified immunity with the page limit subject to the Local Rules.
                                         7               4.   The page limitations for Defendants’ reply brief(s) will remain unchanged
                                         8   and will comply with the Local Rules on page limits.
                                         9   DATED: March 1, 2019                     WOODRUFF, SPRADLIN & SMART, APC
                                        10
                                        11                                            By:s/Jeanne Tollison
                                        12                                               DANIEL K. SPRADLIN
                                                                                         JEANNE L. TOLLISON
WOODRUFF, SPRADLIN




                                        13                                               Attorneys for Defendants COUNTY OF
                     ATTORNEYS AT LAW
                        COSTA MESA




                                                                                         ORANGE and MICHAEL HIGGINS
    & SMART




                                        14
                                        15   DATED: March 1, 2019                     HADSELL STORMER &RENICK LLP
                                        16
                                        17                                            By: s/Brian Olney
                                        18                                               DAN STORMER
                                                                                         CINDY PANUCO
                                        19                                               BRIAN OLNEY
                                        20                                               Attorneys for Plaintiff

                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                           2
                                             1390131.1
                                        Case 8:14-cv-01134-JVS-JDE Document 306 Filed 03/01/19 Page 3 of 5 Page ID #:6922



                                         1               Pursuant to Local Rule 5-4.3.4, I, Jeanne Tollison, attest that Brian Olney concurs
                                         2   with the content of this Stipulation re Defendants’ Post-Trial Motions and has
                                         3   authorized its filing.
                                         4   DATED: March 1, 2019                        WOODRUFF, SPRADLIN & SMART, APC
                                         5
                                         6
                                         7                                               By:s/Jeanne Tollison_____________________
                                                                                            DANIEL K. SPRADLIN
                                         8                                                  JEANNE L. TOLLISON
                                         9                                                  Attorneys for Defendants COUNTY OF
                                                                                            ORANGE and MICHAEL HIGGINS
                                        10
                                        11
                                        12
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                              3
                                             1390131.1
                                        Case 8:14-cv-01134-JVS-JDE Document 306 Filed 03/01/19 Page 4 of 5 Page ID #:6923



                                         1                                        PROOF OF SERVICE
                                         2                       STATE OF CALIFORNIA, COUNTY OF ORANGE
                                         3        I am over the age of 18 and not a party to the within action; I am employed by
                                             WOODRUFF, SPRADLIN & SMART in the County of Orange at 555 Anton
                                         4   Boulevard, Suite 1200, Costa Mesa, CA 92626-7670.
                                         5       On March 1, 2019, I served the foregoing document(s) described as
                                         6   STIPULATION RE DEFENDANTS’ POST-TRIAL MOTIONS

                                         7              by placing the true copies thereof enclosed in sealed envelopes addressed as
                                                         stated on the attached mailing list;
                                         8              by placing  the original  a true copy thereof enclosed in sealed envelopes
                                                         addressed as follows:
                                         9
                                                        (BY MAIL) I placed said envelope(s) for collection and mailing, following
                                        10               ordinary business practices, at the business offices of WOODRUFF, SPRADLIN
                                                         & SMART, and addressed as shown on the attached service list, for deposit in
                                        11               the United States Postal Service. I am readily familiar with the practice of
                                                         WOODRUFF, SPRADLIN & SMART for collection and processing
                                        12               correspondence for mailing with the United States Postal Service, and said
                                                         envelope(s) will be deposited with the United States Postal Service on said date
WOODRUFF, SPRADLIN




                                        13               in the ordinary course of business.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14              (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
                                                         electronically filed using the Court’s Electronic Filing System which constitutes
                                        15               service of the filed document(s) on the individual(s) listed on the attached mailing
                                                         list.
                                        16
                                                        (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for
                                        17               collection following ordinary business practices, at the business offices of
                                                         WOODRUFF, SPRADLIN & SMART, and addressed as shown on the attached
                                        18               service list, for collection and delivery to a courier authorized by
                                                         _________________________ to receive said documents, with delivery fees
                                        19               provided for. I am readily familiar with the practices of WOODRUFF,
                                                         SPRADLIN & SMART for collection and processing of documents for overnight
                                        20               delivery, and said envelope(s) will be deposited for receipt by
                                                         _________________________ on said date in the ordinary course of business.
                                        21
                                                        (BY FACSIMILE) I caused the above-referenced document to be transmitted to
                                        22               the interested parties via facsimile transmission to the fax number(s) as stated on
                                                         the attached service list.
                                        23
                                                        (Federal) I declare that I am employed in the office of a member of the bar of
                                        24                        this court at whose direction the service was made. I declare under
                                                                  penalty of perjury that the above is true and correct.
                                        25
                                                         Executed on March 1, 2019 at Costa Mesa, California.
                                        26
                                        27                                                              s/Kathleen Moore
                                                                                                         Kathleen Moore
                                        28

                                                                                              4
                                             1390131.1
                                        Case 8:14-cv-01134-JVS-JDE Document 306 Filed 03/01/19 Page 5 of 5 Page ID #:6924



                                         1                    KIMBERLY ZION v. COUNTY OF ORANGE, et al.
                                                         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF
                                         2                                    CALIFORNIA
                                                                      CASE #: 8:14-cv-01134-JVS-RNB
                                         3                        ASSIGNED TO JUDGE JAMES V. SELNA
                                                           REFERRED TO MAGISTRATE JUDGE JOHN D. EARLY
                                         4                                   SERVICE LIST
                                         5
                                         6    Dan Stormer, Esq.                           Attorneys for Plaintiff
                                              Cindy Panuco                                KIMBERLY J. ZION, individually
                                         7    Brian Olney, Esq.                           and as successor in interest to
                                              HADSELL STORMER & RENICK LLP                CONNOR ZION
                                         8    128 North Fair Oaks Ave.
                                              Pasadena, CA 91103
                                         9    Telephone: (626) 585-9600
                                              Facsimile: (626) 577-7079
                                        10    Email: dstormer@hadsellstormer.com
                                        11           cpanuco@hadsellstormer.com
                                                     bolney@hadsellstormer.com
                                        12
                                             8/20/18
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                    5
                                             1390131.1
